DETAILED ACTION
	This communication office action is in response to the filing of Patent Application 16884520 on 16884520.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 8, 15, the phrase “receiving refresh preferences for updating application information intended for a particular accessory application of the wearable device” is unclear because it is not known what a refresh preference consists of. Applicant’s specification does not give any insight into the meaning of this limitation. For the furthering of prosecution it will be taken to mean preferences can be configured at the phone for determine what to send to the wearable device.
Regarding claims 1,8, 15, the phrase “determining, by a watch communication daemon, according to the refresh preferences and the current state of the wearable 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-4, 8-11, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pitis (U.S. Patent App Pub 20160198322) in view of Qui (U.S. Patent App Pub 20160212725).

	Regarding claim 1,
(See paragraphs 55-57, Pitis teaches transfer phone to wearable device)
wherein the wearable device is paired with the mobile device; (See paragraphs 55, 56, figures 7-8 Pitis teaches  a mobile phone paired to a watch)
identifying a trigger for sending updated application information to the wearable device; (See paragraphs 55-57, Pitis teaches “To be able to correlate the motion of the smartwatch with the motion of the smartphone, smartwatch 12 may send a data request 72 to smartphone 14, to request motion data.”;  trigger is the smartwatch sending data request to the smartphone.)
receiving the identified trigger; (See paragraphs 55-57, Pitis teaches “To be able to correlate the motion of the smartwatch with the motion of the smartphone, smartwatch 12 may send a data request 72 to smartphone 14, to request motion data.”;  trigger is the smartwatch sending data request to the smartphone.)
responsive to the identified trigger, obtaining new application data; (See paragraphs 55-57, Pitis teaches “In response, smartphone 14 may transmit phone accelerometer data 74 to smartwatch 12, together with a location indicator 76 indicative of the current physical location of smartphone 14. Location indicator 76 may include, for instance, a set of coordinates determined by geolocation device 34 (FIG. 2).”;  smartphone obtains accelerometer and location data.)
determining a current state of the wearable device; (See paragraphs 56-58, 66 Pitis teaches “Next, in a sequence 264-266, signal-processing module 57 (FIG. 6) may process watch and phone accelerometer data to determine watch and phone motion indicators, respectively. Such motion indicators may include, among others, an indicator indicative of whether the motion is periodic, an indicator indicative of a degree of synchronization between the motion of smartphone 14 and smartwatch 12, and a frequency representation (e.g., power spectrum) of the watch and/or phone accelerometer data; location state of the watch is determined)
responsive to determining to send the new application data, sending the new application data to the wearable device.(See paragraphs 56-58, 72, Pitis teaches “In a step 272 (FIG. 13-A), smartphone 14 may transmit context indicator 70 to smartwatch 12. In some embodiments, in a further step 276, smartphone 14 may perform a context-specific action. Such actions may include, for instance, modifying the display and/or other functionality of smartphone 14 in response to detecting a specific user activity context. In one such example, in response to determining that the user is in a meeting, smartphone 14 may automatically set the ringer volume to low, or to mute. In another example, smartphone 14 may turn off notifications (e.g., from email or other messaging applications) during certain time intervals, to allow the user to concentrate on work.”; sending the context indicator data back to the watch)
	Pitis does not explicitly teach but Qui teaches receiving refresh preferences for updating application information intended for a particular accessory application of the wearable device, (See paragraphs 46-47, “Qui teaches  “As yet another illustrative example, phone 605 may automatically go through the capability exchange with the wearable devices, but the user may also be able to manually enter preferences that can override information determined by phone 605 in the capability exchange process. When a service, such as an email service, a music streaming service, a video streaming service, a messaging service, a telephone service, a calendar service, and the like, that is a part of the cloud may synchronize with phone 605, phone 205 may analyze the notification and select which of the wearable devices based on the notification (e.g., notification type) and information determined during the capability exchange and potentially any user entered information, and send a notification to the selected wearable device through the secure session and the application layer connection with the selected wearable device.” A users preferences can be refreshed at the phone for determine what to send to the wearable device.)
determining, by a watch communication daemon, according to the refresh preferences and the current state of the wearable device whether to send the new application data to an accessory application of the wearable device; and(See paragraphs 46-47, “Qui teaches “When a service, such as an email service, a music streaming service, a video streaming service, a messaging service, a telephone service, a calendar service, and the like, that is a part of the cloud may synchronize with phone 605, phone 205 may analyze the notification and select which of the wearable devices based on the notification (e.g., notification type) and information determined during the capability exchange and potentially any user entered information, and send a notification to the selected wearable device through the secure session and the application layer connection with the selected wearable device.” Determining by a app on the phone which synchs with the watch according to the user preferences the state/capability of the device whether to send the information to one of different wearable devices. So if it does not sent it to wearable device 1 but to wearable device 2 it is determining whether to send the data. )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Qui with Pitis because both deal with synching a mobile phone info with a wearable device. The advantage of incorporating the above limitation(s) of Qui into Pitis is that Qui the method enables establishing the application layer connection over a secure session, thus protecting privacy of a user, therefore making the overall system more robust and efficient. (See paragraphs [0004] - [0006], Qui)

	Regarding claim 2,
Pitis and Qui teach the method of claim 1, wherein the trigger is a periodic trigger generated by a system routine on the mobile device. (See paragraphs 60-61, Pitis teaches a periodic triggering event on the mobile device)

	Regarding claim 3,
Pitis and Qui teach the method of claim 1, further comprising: receiving a push message from a server when new data is generated, the push message containing the new data and acting as the trigger; (See paragraphs 52, 53, 74, Pitis a push message from the server with the trigger to send data to the watch)
(See paragraphs 53, 74, Pitis  teaches launching a application to process new data to be sent to the watch)

	Regarding claim 4,
Pitis and Qui teach the method of claim 1, wherein the trigger is an end of a period for a sports event.  (See paragraphs 58, 62, 78, Pitis teaches a trigger when events ends) 
*Examiner’s note: A portion of this claim (“sports event”) is and intended use limitation as related to the end of a period.

Claims 8-11 list all the same elements of claims 1-4, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claims 1-4 applies equally as well to claims 8-11.  Furthermore with regards to the limitation of A mobile device, comprising: a processor; and a memory coupled to the processor, the memory storing instructions, which when executed by the processor, cause the mobile device to perform operations including(See paragraphs 5-6, 34, Pitis)

Claims 15-18 list all the same elements of claims 1-4, but in medium form rather than method form.  Therefore, the supporting rationale of the rejection to claims 1-4 applies equally as well to claims 15-18.  Furthermore with regards to the limitation of A  (See paragraphs7-8, Pitis)

Allowable Subject Matter
Claims 5-7, 12-14, 19-20 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	15.  Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-17 of United States Patent 10680997.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claims contain every element of the instant application and as such is encompassed by the claims of this instant application. Claims 1-20 of the instant application therefore is/are not patently distinct from the earlier patent 
	15.  Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-27 of United States Patent 10069785.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claims contain every element of the instant application and as such is encompassed by the claims of this instant application. Claims 1-20 of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting.  A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  “A later patent claim is not patentably distinct from an 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and located in the PTO-892 form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINOS DONABED/Primary Examiner, Art Unit 2444